     2:18-cv-00734-MBS          Date Filed 10/29/20       Entry Number 110        Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

Kueilin Lu Tu,                      )
                                    )                  C/A No. 2:18-cv-734-MBS
              Plaintiff,            )
v.                                  )
                                    )                         ORDER
U-Haul Co. of North Carolina, and   )
Shawn Smith,                        )
                                    )
              Defendants.           )
____________________________________)

       This matter is before the court on Plaintiff

                                    ting summary judgment in favor of Defendant U-Haul Co. of




                                                      ent of time to reply to the Motion for Taxation

                                   ), ECF No. 107. The court has carefully reviewed the relevant

filings and the applicable law and, for the reasons set forth in this order, denies the Motion for

Reconsideration and grants the Motion for Extension.

                                         BACKGROUND

       The factual background and procedural history of this case is thoroughly set forth in the

order issued by this court on August 28, 2020, ECF No

familiarity therewith.   Plaintiff asserted two causes of action in the operative pleading: 1)

                                 ng Supervision and Training of

moved for summary judgment on the bases that 1) Plaintiff was solely at fault in the accident that

led to this lawsuit; 2) UHNC is the victim of a crime and cannot be liable for the actions of its co-

defendant, Shawn Smith; and 3) there is no legal duty and no evidence to support the claim that
     2:18-cv-00734-MBS          Date Filed 10/29/20       Entry Number 110         Page 2 of 6




UHNC negligently hired, supervised, and trained Smith. ECF No. 79. With respect

simple negligence claim, the court in its Order found that to the extent Smith was negligent, he

was not employed by UHNC at the time of the accident and therefore UHNC could not be held

                                                  finding no duty attributable to UHNC, the court

                                      on that Plaintiff was solely at fault for the accident. The court

also found that to the extent Smith was a UHNC employee at the time of the accident, the evidence

demonstrated he was not acting within the scope of his employment when he parked the subject

U-Haul truck on the side of I-26. With respect to the claim for negligent hiring, training, and

supervision, the court found that Plaintiff had not carried her burden of proof that UHNC had acted

negligently in hiring Smith or that UHNC had actual or constructive notice of any prior act of

incompetency or negligence attributable to Smith.1

       On September 25, 2020, Plaintiff filed the Motion for Reconsideration contending that she

demonstrated in her response to the motion for summary                                terial facts that



was negligent in supervising and negligent in failing to properly train its

at 2. UHNC filed a response in opposition asserting that the Motion for Reconsideration fails to

address any of the factors necessary to alter or amend a judgment and fails to present a legal or

factual basis for modifying the Order. ECF No. 109. Plaintiff did not file a reply.

                                       LEGAL STANDARD

       Plaintiff moves for relief under Federal Rules of Civil Procedure 59(e) and 60(b)(6). Under

Rule 59(e), a party may move to alter or amend a judgment within 28 days after the entry of the




1
 The court applied South Carolina law to the claim of negligence and North Carolina law to the
claim of negligent hiring, training, and supervision.


                                                  2
     2:18-cv-00734-MBS          Date Filed 10/29/20       Entry Number 110         Page 3 of 6




judgment. Fed. R. Civ. P. 59(e). The Fourth Circuit has advised that a Rule 59(e) motion is

discretionary and should be grante                                   tervening change in controlling

law; (2) to account for new evidence not available at trial; or (3) to correct a clear error of law or

                              Pac. Ins. Co. v. Am. Nat. Fire Ins. Co., 148 F.3d 396, 403 (4th Cir.

1998) (citing EEOC v. Lockheed Martin Corp., 116 F.3d 110, 112 (4th Cir. 1997)). See Robinson

v. Wix Filtration Corp. LLC, 599 F.3d 403, 411 (4th Cir. 2010).

       Under Rule 60(b), on motion and just terms, the court may relieve a party from a final

                                       take, inadvertence, surprise, or

discovered evidence that, with reasonable diligence, could not have been discovered in time to



                                                  (6). In addition, the moving party must make a

threshold showing that (1) its motion was timely made; (2) it had a meritorious defense; (3) no

unfair prejudice to the opposing party would result; and (4) exceptional circumstances warranted

relief from the judgment. Dowell v. State Farm Fire and Cas. Auto. Ins. Co., 993 F.2d 46, 48 (4th

Cir. 1993). The moving party must satisfy the threshold inquiry first and then demonstrate relief

under one of the several grounds for relief in Rule 60. Union Ins. Co. v. Soleil Group, Inc., 585 F.

Supp. 2d 783, 785 (D.S.C. 2008) (quoting Park Corp. v. Lexington Ins. Co., 812 F.2d 894, 896

(4th Cir. 1987)).

       A motion seeking reconsideration of an order is not the proper vehicle for rehashing

evidence, legal theories, or arguments that could

entry of judgment. Rather, such a motion serves the narrow purpose of allowing a party to

correct manifest errors of law or fact or to present newly discovered evidence. As such,




                                                  3
     2:18-cv-00734-MBS           Date Filed 10/29/20       Entry Number 110         Page 4 of 6




reconsideration of a judgment af                                 ary remedy that should be used

              Pac. Ins. Co., 148 F.3d at 403.

                                            DISCUSSION

       Plaintiff asserts she alleged                                     s actions at the time of the



Smith, and contends that the Order addresses only the claim for respondeat superior and for

negligent hiring and omits discussi                                     ligence in supervision and/or

training. ECF No. 106 at 4. Plaint                                  ligent supervision and negligent

training are separate claims from one another and separate claims from the negligent hiring

        Id.

       Defendant responds that the court should review the Motion for Reconsideration under

Rule 59(e) only because the Motion mentions Rule 60(b)(6) just once and because the Motion

was filed within 28 days of the judgment. ECF No. 109 at 2 (citing Robinson v. Wix Filtration

Corp. LLC                                                      squarely held, however, that a motion

filed under both Rule 59(e) and Rule 60(b) should be analyzed only under Rule 59(e) if it was

filed no later than 10 days after entry of the adverse judgment and seeks to correct that
                                2
                                    Defendant argues that Plaintiff is entitled to no relief under Rule

59(e) because she fails to mention let alone satisfy any of the factors that must be met before the

court may alter or amend a judgment.

       The court agrees that review under Rule 59(e) alone is appropriate and further agrees

with Defendant that the Motion for Reconsideration fails to meet the standard set forth in the




2
  The 2009 amendment to Rule 59(e) extended the time for moving to alter or amend a judgment
from 10 days to 28 days.


                                                   4
     2:18-cv-00734-MBS           Date Filed 10/29/20      Entry Number 110         Page 5 of 6




Rule.3 Plaintiff points to no intervening change in controlling law and presents no new evidence.

She asserts the court erred in its analysis of her second cause of action, but for support she raises

only arguments she already presented in response to the motion for summary judgment and

arguments that she could have raised in opposition to summary judgment but chose not to. 4 She

                                                                      Nor has she demonstrated that

the court misapprehended the facts or arguments presented. Accordingly, she has not shown she

is entitled to relief under Rule 59(e).

        In the Motion for Extension, Plaintiff asks the court to stay her deadline for responding to

the Motion for Taxation of Costs until such time as the court rules on the Motion for

Reconsideration and to grant an extension of the deadline to respond to ten days following an

order on said motion. ECF No. 107. The Motion for Extension is granted; Plaintiff shall file a

response to the Motion for Taxation of Costs within ten days of the date this Order is issued.

        For the foregoing reasons, Plai                               ation, ECF No. 106, is denied

                                   ion, ECF No. 107, is granted.




3
  The Motion for Reconsideration would fare no better under a Rule 60(b)(6) review. The
subsection Plaintiff moves under is considered a catchall provision that allows the court to grant
relief from a judgment or order
60(b)(6). For the very reasons Plaintiff does not satisfy Rule 59(e), she would not satisfy Rule
60(b)(6).
4
  For instance, Defendant moved for summary judgme
                                                  on notice that the motion was fully dispositive
of the operative complaint. Defendant argue                            ty and no evidence to
support the claim for negligent hiring, s                                           id. at 16,
which characterization of the second cause of action merely restated how Plaintiff pleaded the
claim in the operative complaint. To the extent Plaintiff took issue with that characterization of
                                              elements of the claim and proof necessary to
support the claim, she should have argued the point in her response to the motion.


                                                  5
     2:18-cv-00734-MBS       Date Filed 10/29/20   Entry Number 110      Page 6 of 6




       IT IS SO ORDERED.


                                                      /s/Margaret B. Seymour
                                                      Margaret B. Seymour
                                                      Senior United States District Judge
October 27, 2020
Charleston, South Carolina




                                           6
